Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 17,
2014




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00132-CR

                    STEVEN GLEN REAMES, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 405th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 13CR0974

                 MEMORANDUM                      OPINION


      A written request to withdraw the notice of appeal in this case, signed by
appellant, has been filed with this Court. See Tex. R. App. P. 42.2. Because this
Court has not delivered an opinion, we grant appellant's request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the
Court to issue the mandate of the Court immediately.
                                    PER CURIAM



Panel consists of Justices Christopher, Jamison and McCally.

Do Not Publish — TEX. R. APP. P. 47.2(b)




                                        2